NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             15-DEC-2021
                                             08:48 AM
                                             Dkt. 40 OAWST




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            SHELLEY VECCHITTO, Petitioner-Appellee v.
            JASON ARIKI SCHMIDT, Respondent-Appellant


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                      (FC-DA NO. 17-1-0906)


       ORDER APPROVING JOINT STIPULATION TO DISMISS APPEAL
   (By: Leonard, Presiding Judge, Nakasone and McCullen, JJ.)

          Upon consideration of the Joint Stipulation to Dismiss

Appeal, filed December 10, 2021, by Respondent-Appellant Jason

Ariki Schmidt, the papers in support, and the record, it appears

that (1) the appeal has been docketed; (2) the parties stipulate

to dismiss this appeal and bear their own attorneys' fees and

costs; (3) the stipulation is dated and signed by counsel for all

parties appearing in the appeal; and (4) dismissal is authorized

by Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(b).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the stipulation is

approved and the appeal is dismissed with each party to bear its

own attorneys' fees and costs.

          DATED:   Honolulu, Hawai#i, December 15, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2